DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Applicant should amend claims 4-10 to remove the multiple dependency issues. In the interests of compact prosecution, claims 4-7 and 10 have been examined as if they depend from claim 1 only, and claims 8-9 have been examined as if they depend from claim 6 only.
Claims 2-10 are objected to because of the following informalities:
Claims 2-10 each recite “The flame retardant material”. However, claim 1, which all claims ultimately depend on, refers to “A flame-retardant material”. Applicant should amend claims 2-10 to read “The flame-retardant material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmar et al. (U.S. Patent Application Publication 2017/0298213 A1, hereinafter “Dittmar”).
With respect to claims 1, 3, 7, and 10, Dittmar discloses metal composite panels with a core composition (Abstract) comprising a polymer material and aluminum hydroxide, i.e. metal hydroxide ([0006]); the core composition is sandwiched between aluminum sheets ([0001]), i.e. metal layers are stacked on both surfaces of the core material layer. Dittmar further discloses the amount of polymer ranges from about 4 wt.-% to about 9 wt.-% ([0014]) and the amount of the aluminum hydroxide, i.e. metal hydroxide, is greater than or equal to about 90 wt.-% ([0017]), which falls within the ranges claimed. Dittmar discloses the polymer includes ethylene-vinyl alcohol copolymer ([0013]), i.e. a polyvinyl alcohol resin. Dittmar additionally discloses the polymeric core composition passes the Euroclass A2 fire safety tests, which require the polymer core material to have a calorific potential maximum of 3.0 MJ/kg ([0004-0005]), i.e. the combustion calorific value of the core material layer is 3.0 MJ/kg or less. Further, given that Dittmar discloses the core as claimed, including type and amount of polymer and metal hydroxide as claimed, and given that Dittmar discloses aluminum metal 
With respect to claim 2, given that Dittmar discloses the core as claimed, including type and amount of polymer and metal hydroxide as claimed, it is clear that the core material layer would inherently exhibit a maximum temperature increase of 50°C or less when it is heated at 750°C for 20 minutes in a test in compliance with an ISO 1182 testing method.
Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmar et al. (U.S. Patent Application Publication 2017/0298213 A1, hereinafter “Dittmar”) and the evidence provided by Wypych (Handbook of Polymers).
With respect to claims 4-5, Dittmar discloses the polymer, i.e. resin, in the core composition includes ethylene-vinyl alcohol copolymer ([0013]). As evidenced by Wypych, ethylene-vinyl alcohol copolymer has a tensile strength of 50-70 MPa (see Handbook of Polymers, “Mechanical & Rheological Properties”, “Tensile strength”), which falls within the range claimed. Wypych further shows that the melt viscosity of ethylene-vinyl alcohol copolymer is 1400-2700 Pa·s (see Handbook of Polymers, “Mechanical & Rheological Properties”, “Melt viscosity”), which falls within the range claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (Japanese Patent Application Publication H09-314734 A, hereinafter .
With respect to claims 1-3, Muraki teaches a flame-retardant metal resin composite plate where a metal sheet is bonded on both sides of a resin sheet ([0001]), i.e. a flame-retardant metal-resin composite in which metal layers are respectively stacked on both surfaces. The resin corresponds to the core material layer. Muraki further teaches the resin contain inorganic filler such as aluminum hydroxide, magnesium hydroxide, and calcium hydroxide, i.e. metal hydroxide ([0011]); thus, the core material layer contains a metal hydroxide and a resin. Muraki teaches the resin has a combustion calorific value of 14 kJ/g (1 kJ/g = 1 MJ/kg) or less ([0015]), which overlaps with that presently claimed; thus, the core material layer has a combustion calorific value of 2 MJ/kg or less. Lastly, Muraki teaches the peel strength between the metal sheet and the resin sheet, i.e. surface material peel strength, is 100 mmN/mm or more ([0008]), which overlaps with that presently claimed (100 mN/mm = 0.100 N/mm); it is noted that the units “mmN/mm” has been interpreted as “mN/mm”, i.e. millinewtons per millimeter, as the examiner believes this to be an error in the translation. While there is no explicit teaching regarding the maximum temperature increase of 50°C or less of the core material layer when it is heated at 750°C for 20 minutes in a test compliant with an ISO 1182 testing method, given that Muraki teaches an identical structure made of identical components, then it is clear it would necessarily inherently have a maximum temperature increase of 50°C or less as presently claimed. In light of the overlap between the claimed flame-retardant metal-resin composite material and that taught by 
With respect to claim 4, Muraki teaches the resin has a tensile fracture strength, i.e. tensile strength, of 150 kg/cm2 (14.71 MPa; 1 MPa = 10.1972 kg/cm2) or more ([0008]), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the tensile strength, including over that presently claimed, in order to provide a metal-resin composite with improved peel strength ([0010]).
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki et al. (Japanese Patent Application Publication H09-314734 A, hereinafter “Muraki”) in view of the evidence provided by Sigma Aldrich (Poly(ethylene-co-acrylic acid)). It is noted that the teachings of Muraki are based off a machine translation of the reference provided by Applicant with the information disclosure statement filed 05 March 2020.
With respect to claims 6 and 8-9, Muraki teaches adhesive films between the metal sheets and the resin material, i.e. adhesive layers interposed between the core material layer and the metal layers ([0020]). Muraki further teaches the adhesives include ethylene-acrylic acid copolymer ([0020]). As evidenced by Sigma Aldrich, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787